Case 5:20-cv-00193 Document 1-1 Filed 02/18/20 Page 1 of 1
& JS 44 (Rev. 12/07) CIVIL COVER SHEET

by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

The JS 44 civil cover sheet and the information contained herein neither ne nor Bupplenient the filing and service of pleadings or other papers as required by law, except as provided
t t

 

I. (a) PLAINTIFFS | DEFENDANTS
Armando Machado and Belinda Machado Heath Ray Dyer
(b) County of Residence of First Listed Plaintiff | Texas County of Residence of First Listed Defendant Louisiana
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

i) Attorney’s (Firm Name, Address, and Telephone Number) . Attorneys (If Known) . .
Jerry V. Hernandez, of Counsel, Davis Law Firm, 10500 Heritage Blvd. Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,

#102, San Antonio, Texas 78216, (210) 293-1000, JerryH@davislaw.com | Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) Itt. CITIZENSHIP OF PRINCIPAL PARTIES lace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Al O 1 Incorporated or Principal Place o4 04
of Business In This State
2 US. Government 4 Diversity Citizen of Another State O 2 & 2 Incorporated and Principal Place o5 5
Defendant of Business In Another State

(Indicate Citizenship of Parties in Item III)

Citizen or Subject of a a 3 QO 3 Foreign Nation 06 O86
Foreign Country

 

 
 

IV. NATURE OF SUIT (Place an “xX” in One B
CONTRACT ..

ox Only

TORTS

       

oo OTHER STATUTES

 

 

 
  
 

   
 

   
 

 

        

 
    
   

   
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 610 Agriculture 1 422 Appeal 28 USC 158 O 400 State Reapportionment
© 120 Marine O 310 Airplane 362 Personal Injury - C620 Other Food & Drug O) 423 Withdrawal QO 410 Antitrust
01 130 Miller Act 315 Airplane Product Med. Malpractice | 625 Drug Related Seizure 28 USC 157 O 430 Banks and Banking
C1 140 Negotiable Instrument Liability C1 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
C1 150 Recovery of Overpayment |( 320 Assault, Libel & Product Liability C1 630 Liquor Laws PROPERTY RIGHTS |) 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal O 640 RR. & Truck 1 820 Copyrights OQ 470 Racketeer Influenced and
& 151 Medicare Act O 330 Federal Employers’ Injury Product 0 650 Airline Regs. © 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability © 660 Occupational 840 Trademark OG 480 Consumer Credit
Student Loans 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) 1 345 Marine Product © 370 Other Fraud 1 690 Other O 810 Selective Service
1 153 Recovery of Overpayment Liability O 371 Truth in Lending JABOR SOCIAL SECUR {]0 850 Securities/Commodities/
of Veteran’s Benefits O 350 Motor Vehicle 1 380 Other Personal 0 710 Fair Labor Standards 1 861 HIA (1395ff) Exchange
© 160 Stockholders’ Suits 1 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) 1 875 Customer Challenge
190 Other Contract Product Liability O 385 Property Damage © 720 Labor/Mgmt. Relations 0 863 DIWC/DIWW (405(g)) 12 USC 3410
1 195 Contract Product Liability |(K 360 Other Personal Product Liability O 730 Labor/Mgmt.Reporting O 864 SSID Title XVI © 890 Other Statutory Actions
01 196 Franchise Inju & Disclosure Act 0 865 RSI (405(g)) O 891 Agricultural Acts
REAL PROPERTY | CIVIL RIGHTS | PRISONER PETITIONS (| 740 Railway Labor Act |___ FEDERAL TAX SUITS [0 892 Economic Stabilization Act
(J 210 Land Condemnation O 441 Voting ($10 Motions to Vacate | 790 Other Labor Litigation 0 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
C1 220 Foreclosure O 442 Employment Sentence 791 Empl. Ret. Inc. or Defendant) (4 894 Energy Allocation Act
C1 230 Rent Lease & Ejectment |0 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party 1 895 Freedom of Information
© 240 Torts to Land Accommodations ( +530 General 26 USC 7609 Act
CO) 245 Tort Product Liability O 444 Welfare (1 535 Death Penalty IMMIGRATION) O 900Appeal of Fee Determination
1 290 All Other Real Property | 445 Amer. w/Disabilities- 7) 540 Mandamus & Other 462 Naturalization Application Under Equal Access
Employment 550 Civil Rights 0 463 Habeas Corpus - to Justice
C1 446 Amer. w/Disabilities - [0 555 Prison Condition Alien Detainee 950 Constitutionality of
Other (1 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions
V. ORIGIN (Place an “X” in One Box Only) Appeal to District
1 Original, 6} 2 Removed from CO 3. Remanded from C1 4 Reinstatedor 1 5 Eee oa 0 6 Multidistrict O 7 Moser
Proceeding State Court Appellate Court Reopened (specify) Litigation Juderierit
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332
VI. CAUSE OF ACTION Brief description of cause:
Personal Injury
VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 1,000,000.00 JURY DEMAND: = @ Yes No
VII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
i f pf x
DATE 3 /| Sf Nooo SIGNATUR OF ATTO in RECORD
FOR OFFICE USE ONLY [ ™ XK U/ XQ
RECEIPT # AMOUNT PPLYING IFP JUDGE MAG. JUDGE
